        Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION


OLIVIA SMITH,

        Plaintiff,
                                                             CASE NO.
v.

GADSDEN COUNTY BOARD
OF COUNTY COMMISSIONERS,

        Defendant.
                                                     /

                                COMPLAINT FOR DAMAGES

        Plaintiff OLIVIA SMITH, hereby sues Defendant, GADSDEN COUNTY BOARD OF

COUNTY COMMISSIONERS, (hereinafter “Defendant”) and alleges:

                                  NATURE OF THE ACTION

        1.      This is an action brought under Family and Medical Leave Act (FMLA) of 1993,

29 U.S.C. §§2612, 2624.

        2.      Plaintiff’s claims for relief are also predicated upon the subject matter construed

pursuant to the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, as well as Chapter

760, Florida Statutes, the Florida Civil Rights Act of 1992 (“FCRA”).

        3.      The Court has concurrent and supplemental jurisdiction pursuant to 28 U.S.C. §

1367.

                                            PARTIES

        4.      At all times relevant to this action Plaintiff OLIVIA SMITH (hereinafter

“Plaintiff”) is, and at all relevant times herein, an adult female, residing in Leon County, Florida

and working in Gadsden County, Florida.


                                                                                                  1
       Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 2 of 12




       5.      Defendant GADSDEN COUNTY BOARD OF COUNTY COMMISSIONERS

(hereinafter “Defendant”) is, and at all relevant times mentioned herein, a County governing

body for municipal services and is authorized to conduct, employer, and manage business within

Gadsden County, Florida. Defendant has a mailing address which is located in the City of

Quincy, in the County of Gadsden in the state of Florida.

       6.      This Court is the proper venue for this action because Defendant is a resident of

Gadsden County, Florida, and/or conducting business in said County and State so jurisdiction

and venue are appropriate.

                 TITLE VII / ADA/ FCRA STATUTORY PREREQUISITES

       7.      Plaintiff is a female “person” who suffered discrimination based on her

medical/mental health disability. As such she is a member of a class of individuals protected by

Title VII, the ADA and the FCRA.

       8.      Plaintiff was qualified for her position of employment.

       9.      Plaintiff suffered an adverse effect upon her employment by having her

reasonable accommodation requests denied and ultimately being terminated by Defendant with

the motivating or determinative factor used by Defendant in the decision making process being

Plaintiff’s need for accommodation, or related medical condition(s).

       10.     Plaintiff suffered from differential application of work or disciplinary rules

because Defendant treated Plaintiff differently on the basis of Plaintiff’s protected class.

       11.     The Defendant meets the statutory criteria for coverage as an “employer” under

Title VII, the ADA and the FCRA.

       12.     Plaintiff meets the statutory criteria for coverage as an “employee” under Title

VII, the ADA, and the FCRA.



                                                                                               2
        Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 3 of 12




        13.      Plaintiff filed her Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on August 13, 2020 which is within 300 days of the last

date of Defendant’s alleged discriminatory and retaliatory conduct. Plaintiff was issued a right-

to-sue letter by the EEOC dated September 18, 2020, which was received by Plaintiff on

September 28, 2020. Therefore this complaint is being filed within 90 days of receiving her right

to sue letter.

        14.      Accordingly Plaintiff has completed all other Title VII, the ADA, and the FCRA

requirements and all other prerequisites prior to bringing this lawsuit.

        15.      Plaintiff has satisfied all conditions precedent to bringing this action, if any.

                           STATEMENT OF THE ULTIMATE FACTS

        16.      Plaintiff worked as a Public Information Officer for Defendant’s from July 31,

2018 until her unlawful termination on or about January 16, 2020.

        17.      Plaintiff was the victim of domestic violence in 2019. Plaintiff suffered severe

emotional distress, trauma, depression and PTSD after those events.

        18.      Plaintiff informed the Defendant of her disability and then began to treat through

the Employee Assistance Program (“EAP”). On or about April 2019, Plaintiff was advised to

discontinue with EAP because the treatment provided was inadequate.

        19.      On or about June 7, 2019, Plaintiff emailed Ms. Lonyell Butler, (“Ms. Butler”)

Human Resources Manager, to request FMLA leave. Ms. Butler denied the request for FMLA.

        20.      On or about June 17, 2019, Plaintiff submitted her Certificate of Health Care

Provider for accommodations to Ms. Butler, again putting Defendant on notice as to Plaintiff’s

disability and need for reasonable accommodations.

        21.      The reason for Plaintiff’s accommodation request, in part, was medication related,



                                                                                                     3
          Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 4 of 12




as her doctor told Defendant. Defendant continually harassed Plaintiff through disciplinary

actions. Defendant continuously taunted Plaintiff about her accommodations by making

statements such as ‘just stop partying” and telling Plaintiff to “not stay up late and go to bed

early.”

          22.   In or around November 2019, Plaintiff requested the reasonable accommodation

of time off to go to urgent care. Immediately following the request, Defendant began to punish

Plaintiff. Defendant increased Plaintiff’s workload in retaliation for her requesting

accommodations. Defendant also disciplined Plaintiff for requesting accommodations.

          23.   On or about December 11, 2019, Plaintiff again requested FMLA through Ms.

Butler and requested a meeting to discuss her request for accommodations. Ms. Butler replied

that she would meet with Plaintiff but refused to set a time for the meeting.

          24.   On or about December 17, 2019, Plaintiff against requested a meeting to discuss

her reasonable request for accommodations. No meeting was set. Plaintiff sent email messages

again on December 23, 2019 and December 27, 2019 to request FMLA and to request a meeting

relating to her request for accommodations. Plaintiff’s requests were ignored.

          25.   On or about January 15, 2020, Plaintiff experienced a grievous anxiety as a result

of her documented disability and she requested to work from home.

          26.   On or about January 16, 2020, Plaintiff was terminated.

          27.   Defendant’s violations of the law cited herein were willful or in reckless disregard

of the requirements articulated under the law cited herein.

          28.   Plaintiff has retained the undersigned to prosecute this action and owes a fee to

the same. Defendant should be required to pay the attorney’s fees of Plaintiff as well as costs as

it relates to the violations of law alleged herein.



                                                                                                  4
       Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 5 of 12




                                 COUNT I
              VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

       29.     Paragraphs 1 through 28 are re-alleged and are incorporated herein by reference.

       30.     This is an action against Defendant for interfering with Plaintiff’s protected leave

under the FMLA, for harassing Plaintiff due to using FMLA leave time, and for retaliating

against Plaintiff for requesting and/or taking time off that was authorized by and protected under

the FMLA. This is an interference and retaliation claim.

       31.     After Plaintiff requested leave for her medical/mental health condition,

Defendants harassed Plaintiff and took adverse personnel actions against her for using leave.

       32.     Plaintiff was denied rights and benefits conferred by the FMLA and was retaliated

against after requesting and/or taking protected leave.

       33.     Defendant’s violations of the FMLA were willful.

       34.     As a direct and proximate result of Defendant’s willful, wanton, and malicious

acts described in part above, Plaintiff has sustained mental, nervous, and emotional injury.

Plaintiff has incurred additional damages including lost wages, pain and suffering, mental

anguish, loss of capacity for the enjoyment of life, and other damages attendant with retaliation

of Defendants. These damages have occurred in the past, are occurring at present and will

continue in the future. Plaintiff is entitled to liquidated damages and injunctive relief including

reinstatement to her former position within Defendant with the requisite training.

                                     COUNT II
                         DISABILITY/PERCEIVED DISABILITY
                         DISCRIMINATION UNDER THE ADAAA

       35.     Paragraphs 1 through 28 are re-alleged and are incorporated herein by reference.

       36.     Plaintiff was a qualified individual with a disability recognized under the ADAAA.

       37.     Plaintiff was disabled/perceived as disabled by Defendant.


                                                                                                    5
       Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 6 of 12




       38.     Defendant was Plaintiff’s employer as defined by the ADAAA.

       39.     Defendant discriminated against Plaintiff because of her actual or perceived

disability in violation of the ADAAA.

       40.     Defendant discriminated against Plaintiff because she exercised her rights under the

ADAAA by notifying Defendant of her need for a work accommodation related to her disability.

       41.     Defendant had actual or constructive knowledge of the discriminatory conduct.

       42.     Defendant’s acts and omissions negatively affected one or more terms, conditions

and/or privileges of Plaintiff’s employment.

       43.     Defendant’s conduct violated Plaintiff’s right to be free from discrimination as

guaranteed by the ADAAA.

       44.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendants, which have caused and continue to cause irreparable harm.

       45.     Defendant’s violations of the ADAAA were willful or in reckless disregard of the

tenets of the same.

                                COUNT III
               DISCRIMINATION—CHAPTER 760, FLORIDA STATUTES

       46.     Paragraphs 1 through 28 are re-alleged and are incorporated herein by reference.

       47.     This is an action against Defendant for disability discrimination brought under

Chapter 760, Florida Statutes, the Florida Civil Rights Act of 1992 (“FCRA”), as it relates to

Plaintiff’s medical/mental health condition. Plaintiff has been the victim of discrimination on the

basis of her disability or perceived disability. During the course of Plaintiff’s employment with

Defendant, Plaintiff was treated differently than similarly situated nondisabled/perceived-as-

disabled employees.

       48.     Defendant is liable for the differential treatment and/or its refusal to accommodate


                                                                                                  6
        Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 7 of 12




Plaintiff, which adversely affected the terms and conditions of Plaintiff’s employment with

Defendant. Defendant controlled the actions and inactions of the persons making decisions

affecting Plaintiff or it knew or should have known of these actions and inactions and failed to

take prompt and adequate remedial action or took no action at all to prevent the abuses to

Plaintiff.

        49.     In essence, the actions of agents of Defendant, which were each condoned and

ratified by Defendant, were disability/perceived-disability based and in violation of the laws set

forth herein.

        50.     The discrimination complained of herein affected a term, condition, or privilege

of Plaintiff’s continued employment with Defendant. The events set forth herein led, at least in

part, to Plaintiff’s termination.

        51.     Defendant’s conduct and omissions constitute intentional discrimination and

unlawful employment practices based upon disability or perceived disability or Plaintiff’s record

of having impairment under the Americans with Disabilities Act.

        52.     As a direct and proximate result of Defendant’s conduct described above, Plaintiff

has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

inconvenience, bodily injury, mental anguish, loss of enjoyment of life and other non-pecuniary

losses, along with lost back and front pay, interest on pay, bonuses, and other benefits. These

damages have occurred in the past, are permanent and continuing.

                                       COUNT IV
                             RETALIATION UNDER THE ADAAA

        53.     Paragraphs 1 through 28 are re-alleged and are incorporated herein by reference.

        54.     Plaintiff was a qualified individual with a disability recognized under the

ADAAA.


                                                                                                   7
          Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 8 of 12




          55.   Plaintiff was perceived as disabled by Defendant.

          56.   Defendant was Plaintiff’s employer as defined by the ADAAA.

          57.   Defendant retaliated against Plaintiff because of her request for a reasonable

accommodation in violation of the ADAAA.

          58.   Defendant retaliated against Plaintiff because she exercised her rights under the

ADAAA by notifying Defendants of her need for a work accommodation related to her

disability.

          59.   Defendant had actual or constructive knowledge of the retaliatory conduct.

          60.   Defendant’s acts and omissions negatively affected one or more terms, conditions

and/or privileges of Plaintiff’s employment.

          61.   Defendant’s conduct violated Plaintiff’s right to be free from retaliation as

guaranteed by the ADAAA.

          62.   Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused and continue to cause irreparable harm.

          63.   Defendant’s violations of the ADAAA were willful or in reckless disregard of the

tenets of the same.

                                 COUNT V
                 RETALIATION— CHAPTER 448, FLORIDA STATUTES

          64.   Paragraphs 1 through 28 are re-alleged and incorporated herein by reference.

          65.   Defendant is employer as that term is used under the applicable statutes

referenced above.

          66.   The foregoing allegations establish a cause of action for unlawful retaliation after

Plaintiff engaged in protected activity under Fla. Stat. § 448 and other statutory provisions cited

herein.


                                                                                                  8
       Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 9 of 12




        67.     The foregoing unlawful actions by Defendant were purposeful.

        68.     Plaintiff engaged in protected activity by asking for reasonable accommodation(s)

during Plaintiff’s employment with Defendant and was the victim of retaliation thereafter, as

related in part above.

        69.     Plaintiff is a member of a protected class because Plaintiff engaged in protected

activity and was the victim of retaliation thereafter. There is thus a causal connection between

the requesting of a reasonable accommodation(s) and the adverse employment action taken

thereafter.

        70.     As a direct and proximate result of the foregoing unlawful acts and omissions,

Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,

embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for the

enjoyment of life, and other tangible and intangible damages. These damages are continuing and

are permanent. Plaintiff is entitled to punitive damages and to injunctive relief.

                                 COUNT VI
                 HOSTILE WORK ENVIRONMENT UNDER THE ADAAA

        71.     Paragraphs 1 through 28 are re-alleged and are incorporated herein by reference.

        72.     Plaintiff is a member of a protected class due to her disability.

        73.     Based on the described conduct above, Plaintiff was subjected to a hostile work

environment based upon her disability.

        74.     The above described conduct was not welcomed by Plaintiff and was motivated

by Plaintiff’s disability.

        75.     The conduct was so severe and pervasive that a reasonable person would find the

environment to be hostile and unwelcoming.

        76.     Plaintiff’s wages and benefits were impacted and Plaintiff’s standing amongst her


                                                                                                   9
       Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 10 of 12




co-workers was adversely impacted due to the pervasive and severe conduct by Defendant and

its agents.

        77.     Defendant knew or should have known of the hostile work environment.

        78.     The above hostile workplace environment was done by Defendant with a reckless

disregard for Plaintiff’s rights under federal law. As a direct and proximate result of the

environment described above, Plaintiff has suffered and continues to suffer loss of employment,

loss of income, loss of other employment benefits and has suffered and continues to suffer

mental anguish, distress, humiliation, great expense and loss of enjoyment of life.

                            COUNT VII
      HOSTILE WORK ENVIRONMENT— CHAPTER 760, FLORIDA STATUTES

        79.     Paragraphs 1 through 28 are re-alleged and are incorporated herein by reference.

        80.     Plaintiff is member of protected class due to her disability.

        81.     Based on the described conduct above, Plaintiff was subjected to a hostile work

environment based upon her disability.

        82.     The above described conduct was not welcomed by Plaintiff and was motivated

by Plaintiff’s disability.

        83.     The conduct was so severe and pervasive that a reasonable person would find the

environment to be hostile and unwelcoming.

        84.     Plaintiff’s wages and benefits were impacted and Plaintiff’s standing amongst her

co-workers was adversely impacted due to the pervasive and severe conduct by Defendant and

its agents.

        85.     Defendant knew or should have known of the hostile work environment.

        86.     The above hostile workplace environment was done by Defendant with a reckless

disregard for Plaintiff’s rights under federal law. As a direct and proximate result of the


                                                                                               10
       Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 11 of 12




environment described above, Plaintiff has suffered and continues to suffer loss of employment,

loss of income, loss of other employment benefits and has suffered and continues to suffer

mental anguish, distress, humiliation, great expense and loss of enjoyment of life.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for the following relief:

        (a)       that process issue and this Court take jurisdiction over this case;

        (b)       that this Court grant equitable relief against Defendants under the applicable

counts set forth above, mandating Defendant's obedience to the laws enumerated herein and

providing other equitable relief to Plaintiff ;

        (c)       enter judgment against Defendants and for Plaintiff awarding damages to Plaintiff

from Defendants to include compensatory for Defendant's violations of law enumerated herein;

        (d)       enter judgment against Defendants and for Plaintiff permanently enjoining

Defendants from future violations of law enumerated herein;

        (e)       enter judgment against Defendants and for Plaintiff awarding Plaintiff attorney's

fees, interest and costs; and

        (f)       grant such other further relief as being just and proper under the circumstances.


                                 DEMAND FOR TRIAL BY JURY


        Plaintiff hereby demands a trial by jury on all issues set forth herein which

are so triable.


        DATED this 16th day of December, 2020




                                                                                                      11
Case 4:20-cv-00577-AW-MAF Document 1 Filed 12/16/20 Page 12 of 12




                             Respectfully submitted,

                             MORGAN & MORGAN, P.A.


                             /s/ Thomas L. Dickens, III
                             Thomas L. Dickens, III, Esq.
                             Florida Bar No.: 063867
                             Morgan & Morgan, P.A.
                             20 N. Orange Avenue, 14th Floor
                             P.O. Box 4979
                             Orlando, FL 32802-4979
                             Tel: (407) 418-2042
                             Fax: (407) 245-3354
                             tdickens@forthepeople.com;
                             mfermaint@forthepeople.com

                             ATTORNEY FOR THE PLAINTIFF




                                                                    12
